DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 8 & 10-11 are amended. Claims 4, 7 & 9 are cancelled. Claims 1-3, 5-6, 8 & 10-11 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) in view of Keyser (US 2012/0164560 A1) and Oku (US 2014/0011110 A1).
Regarding claim 1, Ose teaches a separator assembly for a fuel cell ([0021]), the separator assembly comprising:										a first separator (16) having a protruding bead seal providing a seal (Fig. 7; [0052]);		a second separator (12) joined to the first separator to be integrated therewith and having an arched bulge protruding in the same direction as the bead seal at a location corresponding to a location where the bead seal is formed, wherein an upper surface of a central side of the arched bulge is located above both end surfaces of the cathode separator (Fig. 7; [0052]).		However, Ose is silent as to (1) a gasket provided on a concave surface of the bulge of the second separator at the location where the bulge is formed, the concave surface being opposite to a convex surface of the bulge; and a sealing agent applied to a convex surface of the bead seal of the first separator at the location where the bead seal is formed; and (2) the gasket being larger in width than the sealing agent.								Keyser teaches a fuel cell separator assembly comprising a first separator (401) having a protruding bead seal (404) providing a seal; a second separator (402) joined to the first separator to be integrated therewith and having an arched bulge (410) protruding in the same direction as the bead seal at a location corresponding to a location where the bead seal is formed (Fig. 8; [0037]); a gasket (700) provided on a concave surface of the bulge of the second separator at the location where the bulge is formed, the concave surface being opposite to a convex surface of the bulge; and a sealing agent (700) applied to a convex surface of the bead seal of the first separator at the location where the bead seal is formed (Fig. 8; [0047]).						It would have been obvious to one of ordinary skill in the art, before the effective filing of the present invention, to use apply the above described gasket and a sealing agent to the bead seal and bulge of the respective first and second separators in order to facilitate a substantially fluid tight seal as taught by Keyser ([0047]).  								Oku teaches a separator assembly comprising a cathode side seal (11) and an anode side seal (12), wherein the cathode side seal has a larger width than the anode side seal (Fig. 5; [0021]-[0022] & [0036]-[0037]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a gasket having a greater width than the sealing agent in order prevent deformation or bending stresses due to pressure difference between a cathode side and an anode side as taught by Oku ([0034]).
Regarding claim 2, Ose as modified by Keyser and Oku teaches the separator assembly of claim 1. Ose further teaches the bulge formed at the second separator being lower in protruding height than the bead seal formed at the first separator (Fig. 7).
Regarding claim 3, Ose as modified by Keyser and Oku teaches the separator assembly of claim 2. Ose further teaches a height (i.e up-down direction in fig. 7) of the bulge formed at the second separator being equal to or less than the sum of thicknesses of the first separator and the second separator (Fig. 7).
Regarding claim 5, Ose as modified by Keyser and Oku teaches the separator assembly of claim 1. Keyser further teaches the gasket being formed by injecting an elastomer (i.e elastic rubber material), and the sealing agent being applied by screen printing (or equivalently screen coating) ([0047]).

Allowable Subject Matter
Claims 6, 8 & 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references (Ose, Oku and Keyser) cited in the above 35 U.S.C. 103 rejection does not fairly teach or suggest the cathode separator being holed at a location outside the bulge around the downstream side of the air flow path with respect to the direction in which air flows, thus forming a through hole passing through the first and second surfaces of the cathode separator and allowing air that flows between the cathode separator and the anode separator to flow between the cathode separator and the sub-gasket, wherein the through hole is configured to pass through a portion of the cathode separator directly facing the sub-gasket..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Ose as modified by Keyser and Oku does not fairly teach or suggest, in particular, a gasket having a larger width than the sealing agent, the examiner respectfully disagrees.										Specifically, applicant argues that Keyser’s micro-seals 700’, equated to the presently claimed gasket and sealing agent, are not positioned at a periphery of respective diffuser areas on a cathode and anode side and thus the advantages afforded by Oku’s invention would not be shared in Ose’s modified separator assembly. However, contrary to applicant’s assertions, Keyser’s gasket and sealing agent are both formed at a periphery of respective diffuser areas on a cathode and anode side as illustrated in fig. 2 ([0032]). As shown in figs. 2-3 of Keyser, the bead seals 200 are provided at a periphery of respective diffuser areas on a cathode side and anode side ([0032]). While not expressly described in Keyser, one of ordinary skill in the art readily understands that the diffuser areas in Keyser’s invention correspond to a region between the manifold apertures (54, 56, 58, 60, 62, 64) and the flow field 28 (Fig. 2; [0027]). Accordingly, the gasket and sealing agent in Keyser are both formed at a periphery of respective diffusive areas on a cathode side and anode side.
	Thus, in view of the foregoing, claims 1-3 & 5 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727